                IN THE UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF HAWAII

                              )
CHAD BARRY BARNES,            )
                              )
          Plaintiff,          )
                              )
     v.                       )
SEA HAWAII RAFTING, LLC;      )
KRIS HENRY; ALOHA OCEAN       )         Civ. No. 13-00002 ACK-RLP
EXCURSIONS, LLC; JOHN         )
DOES 1-20; MARY DOES          )
1-20; DOE CORPOPRATIONS       )
1-20; DOE PARTNERSHIPS        )
1-20; DOE ASSOCIATES          )
1-20; DOE GOVERNMENTAL        )
AGENCIES 1-20; AND OTHER      )
ENTITES 1-20, in personam;    )
AND M/V TEHANI, HA 1629-CP,   )
AND HER ENGINES, EQUIPMENT,   )
TACKLE, FARES, STORES,        )
PERMITS, FURNISHINGS, CARGO   )
AND FREIGHT; DOE VESSELS 1-20,)
in rem.                       )
                              )
          Defendants.         )
                              )

                                ORDER

          Defendant Aloha Ocean Excursions, LLC (“AOE”) filed a

“Motion for Clarification of Findings of Fact and Conclusions of

Law and Final Judgment [ECF Nos. 424 and 425]” (the “Motion”).

ECF No. 426.   AOE filed its Motion pursuant to Federal Rule of

Civil Procedure 60.    As the Court explained at the Hearing held

on September 28, 2018, it is apparent that AOE is seeking to

alter or amend the judgement because in AOE’s filings it argues

that the Court should not have applied the 10.00% local rate of

                                  1
interest and instead should apply the federal rate of 2.47%

pursuant to 28 U.S.C. § 1961 to Barnes’s pre-judgment interest

award, which would substantially amend the judgment award by

some $105,096.45.   Accordingly, as the Court stated at the

hearing, the Court construes AOE’s purported Motion for

Clarification as a Motion to Alter or Amend a Judgment under

Federal Rule of Civil Procedure 59(e).   In addition, because

Rule 59(e) does not provide a mechanism for a party to move for

amendment of this Court’s findings and conclusions, and the

Court finds that doing so is necessary in order to amend or

alter the judgment, the Court further construes AOE’s Motion as

incorporating a Motion for Amended or Additional Findings

pursuant to Federal Rule of Civil Procedure 52(b). 1

                            Background

          On September 6, 2018, the Court issued its Findings of

Fact and Conclusions of Law (“FOF/COL”) with respect to the

trial beginning on July 31, 2018, for Plaintiff Chad Barnes’s

(“Barnes”) claim for maintenance and cure.   See ECF No. 424.

The Court concluded that (1) Barnes was entitled to maintenance

in the amount of $68.00 per day until Barnes reaches maximum

1
  See Boone v. United States, 743 F. Supp. 1367, 1370 (D. Haw.
1990) (citing United States v. 1982 Sanger 24’ Spectra Boat, 738
F.2d 1043, 10046 (9th Cir. 1984) (providing that the movant’s
label for its motion is not controlling, and that the court will
construe the motion to be the type proper for the relief
requested)).


                                 2
medical cure and $140,950.34 for past maintenance; (2) cure in

the amount of $21,697.76 for past maintenance; (3) punitive

damages in the amount of $10,000.00; and (4) attorneys’ fees and

costs in an amount to be determined after Barnes files an

appropriate motion before the magistrate judge.      Id. at 40-41.

Before applying pre-judgment interest and without including

attorneys’ fees and costs, Barnes was entitled to a total

judgment in the amount of $172,648.10.       Id. at 41.   The Court

awarded Barnes pre-judgment interest at the rate of 10.00% per

year compounded annually, for a total judgment of

$305,856.64.   Id. at 41-42.   Judgment was entered on September

7, 2018.   ECF No. 425.

           On September 12, 2018, AOE filed a Motion for

Clarification of Findings of Fact and Conclusions of Law and

Final Judgment pursuant to Federal Rule of Civil Procedure 60.

ECF No. 426.   AOE apparently requested clarification as to the

amount of pre-judgment interest.       Id. at 2-3.

           On September 24, 2018, Barnes filed a Response

(“Plaintiff’s Response”) to AOE’s Motion.      ECF No. 436.   Barnes

argued that given the equities of the instant case, the Court

should deviate from the federal statutory rate of interest

normally applied in admiralty cases as set forth in 28 U.S.C. §

1961(a) and instead apply the local Hawaii rate of interest.          On

September 25, 2018, AOE filed its Reply (“Defendant’s Reply”).

                                   3
ECF No. 438.    AOE argued that insufficient evidence exists in

the record to support deviation from the federal statutory rate

based on the equities of the case.

            The Court held a Hearing on AOE’s Motion on September

28, 2018.

                         Standard of Review

            Where a party files a Rule 59(e) motion and also seeks

to have the Court amend its findings of fact and conclusion of

law, the court may construe the party’s motion as incorporating

a motion pursuant to Federal Rule of Civil Procedure

52(b). Boone v. United States, 743 F. Supp. 1367, 1370 (D. Haw.

1990).

            Federal Rule of Civil Procedure 59(e) permits a party

to move the Court to alter or amend a judgment after its entry.

A Rule 59(e) motion may be granted if doing so (1) is necessary

to correct a judgment that rests on manifest errors of law or

fact; (2) is necessary to present newly discovered or previously

unavailable evidence; (3) is necessary to prevent manifest

injustice; or (4) if there is an intervening change in

controlling law.    Allstate Ins. Co. v. Herron, 634 F.3d 1101,

1111 (9th Cir. 2011) (citing McDowell v. Calderon, 197 F.3d

1253, 1255 n. 1 (9th Cir. 1999)).

            A “district court enjoys considerable discretion in

granting or denying” a Rule 59(e) motion.     McDowell, 197 F.3d at

                                  4
1255 n. 1.   However, amendment should be granted sparingly “in

the interests of finality and conservation of judicial

resources.” Kona Enterprises, Inc. v. Estate of Bishop, 229 F.3d

877, 890 (9th Cir. 2000).

           Federal Rule of Civil Procedure 52(b) permits the

Court on a party’s motion to amend its findings or make

additional findings, and amend the judgment accordingly.    Like

Rule 59(e) motions, Rule 52(b) motions are appropriately granted

in order to correct manifest errors of law or fact or to address

newly discovered evidence or changes in controlling law.    Ollier

v. Sweetwater Union High Sch. Dist., 858 F. Supp. 2d 1093, 1117

(S. D. Cal. 2012) (citing Fontenot v. Mesa Petroleum Co., 791

F.2d 1207, 1219-1220 (5th Cir. 1986)).

           A literal reading of Rule 52(b) permits review by the

district court, in the exercise of its discretion, of any of its

findings and conclusions.   Boone v. United States, 743 F. Supp.

1367, 1371 n. 1 (D. Haw. 1990), aff’d, 944 F.2d 1489 (9th Cir.

1991).   See also Golden Blount, Inc. v. Robert H. Peterson Co.,

438 F.3d 1354, 1358 (Fed. Cir. 2006) (providing that the

district court has the discretion to amend any of its own

findings, even if the movant did not request all the changes

effected by amended findings);   9 James W. Moore et al., Moore’s

Federal Practice § 52.60 (3d ed. 2005).



                                 5
                              DISCUSSION

            In its Motion, AOE requests clarification as to the

amount of pre-judgment interest.       ECF No. 426 at 2-3.   More

specifically, AOE’s Motion appears to request clarification as

to how the Court calculated Barnes’s award of pre-judgment

interest.    Id. at 3.   AOE further asserts that the Court

incorrectly applied the 10.00% local rate to Barnes’s pre-

judgment interest award, and instead should amend its judgment

and apply the federal rate of 2.47% pursuant to 28 U.S.C. §

1961.

            On September 12, 2018, the Court entered a Minute

Order, ECF No. 429, describing how it calculated Barnes’s pre-

judgment interest award.    The Court in its FOF/COL incorrectly

relied on a Fifth Circuit decision which held that in

determining the appropriate rate of pre-judgment interest,

admiralty courts may look to state law and other reasonable

guideposts.    Todd Shipyards Corp. v. Auto Transp., S.A., 763

F.2d 745, 753 (5th Cir. 1985) 2; ECF No. 424 at 39.     Accordingly,

the Court applied the local rate of 10.00% a year pursuant to


2
  In Todd Shipyards, the Court of Appeals for the Fifth Circuit
affirmed a decision where the district court awarded plaintiffs
pre-judgment interest at the local rate set by Louisiana
statute. 763 F.2d at 753. The district court ordered pre-
judgment interest to be compounded daily. Id.


                                   6
Hawaii Revised Statutes (“HRS”) Section 478-3.       ECF No. 424 at

39.   Interest was calculated from July 3, 2012, the date of the

accident, to September 6, 2018, the date that the FOF/COL was

issued, or a total of 2,257 days.      Id.   Interest was compounded

annually for a total award of $305,856.64.       Id. at 41-42.   The

Court also noted in its Minute Order that it was inclined to

amend its FOF/COL to add an award for post-judgment interest as

requested in Barnes’s Second Amended Complaint.      ECF Nos. 429

and 356 at ¶ 72.

           The Court finds it was manifest error of law to rely

on Fifth Circuit law rather than Ninth Circuit law regarding the

applicable pre-judgment interest rate.

           The Court will address the issues of the rate of pre-

judgment interest and the award of post-judgment interest in

turn.

I.    Pre-Judgment Interest Rate

           In admiralty cases in the Ninth Circuit, Federal law

governs the rate of pre-judgment interest awards.       Columbia

Brick Works, Inc. v. Royal Ins. Co., 768 F.2d 1066, 1068 (9th

Cir. 1985).   The applicable rate of pre-judgment interest is




                                   7
prescribed by 28 U.S.C. § 1961 3, the statutory rate for post-

judgment interest in civil cases.     Id. at 1071.

           However, the district court is not bound by the

federal interest rate and has broad discretion to determine what

rate applies to an award of pre-judgment interest in admiralty

cases.   Id. at 1068.   If the district court “finds, on

substantial evidence, that the equities of a particular case

require a different rate,” the district court may deviate from

the federal statutory rate in order to fully compensate the

injured party.   W. Pac. Fisheries, 730 F.2d at 1289.      In

exercising its discretion, the district court “may choose the

local rate of interest.”    Columbia Brick Works, 768 F.2d at

1071.

           Barnes argues that the equities of this case are such

that deviation from the federal rate of pre-judgment interest is

justified.   Plaintiff’s Response at 2.   Barnes notes that due to

AOE’s failure to pay maintenance and cure, he was forced to live


3
  The statute provides that interest is to be calculated “at a
rate equal to the average 1-year constant maturity Treasury
yield, as published by the Board of Governors of the Federal
Reserve System, for the calendar week preceding the date of the
judgment.” 28 U.S.C. § 1961(a). Interest is to be compounded
annually. 28 U.S.C. § 1961(b). The applicable rate for the
week preceding the date of judgment, September 7, 2018, is
2.47%. Board of Governors of the Federal Reserve System (US),
1-Year Treasury Constant Maturity Rate, retrieved from Data
Download Program; https://www.federalreserve.gov/datadownload/
(October 4, 2018).


                                  8
for six years off of the charity and kindness of friends and

family, was unable to make a living due to his injuries, and

lived essentially as a homeless person.   Id. at 3.

          Barnes cites two cases 4 in support of his argument that

the equities of this case require application of the local

Hawaii rate of pre-judgment interest, although he does not

explain why or how these cases support his position.   Id. at 2.

The Court notes that these cases concern awards of pre-judgment

interest in lawsuits filed under the Employee Retirement Income

Security Act (“ERISA”).   Because the instant action is governed

by general maritime law, Barnes’s reliance on ERISA cases is

misplaced.

          AOE asserts that the equities of the case do not

demand deviation from the federal rate. Defendant’s Reply at 3.

AOE argues that the awards of attorneys’ fees and punitive

damages sufficiently compensate Barnes for the six year delay in

his receipt of any maintenance and cure payments, and that an

award of pre-judgment interest at the 10.00% local rate rather

than the 2.47% federal rate would amount to a penalty.   Id.    For

the reasons set forth in the Court’s Amended Findings of Fact

and Conclusions of Law (the “Amended FOF/COL”), the Court finds


4
  Blankenship v. Liberty Life Assurance Co., 486 F.3d 620 (9th
Cir. 2007) and Grosz-Salomon v. Paul Revere Life Ins. Co., 237
F.3d 1154 (9th Cir. 2001).


                                 9
that AOE’s arguments are without merit.   See Amended FOF/COL,

ECF No. 446 at COL ¶¶ 55, 56.

           AOE fails to advance sufficient grounds entitling it

to relief under Rules 52(b) and 59(e) with respect to the

interest rate applied to Barnes’s pre-judgment interest award.

Therefore, the Court denies AOE’s Motion with respect to the

pre-judgment interest rate.   Although the Court incorrectly

relied in its FOF/COL on Fifth Circuit precedent when

determining the pre-judgment interest award; the Court finds on

substantial evidence that the equities of this case require a

different rate than prescribed by 28 U.S.C. § 1961, and

therefore the Court applies the Hawaii state rate of 10.00% per

annum under HRS Sections 478-2 and 478-3.   Accordingly, the

Ninth Circuit law leads the Court to the same pre-judgment

interest rate result, as is set forth in the Court’s Amended

FOF/COL.   See Amended FOF/COL, ECF No. 446 at COL ¶¶ 49, 50, 51,

52, 53, 54, 55, 56, 57.

           Notwithstanding the Court’s denial of AOE’s Motion

with respect to the rate of pre-judgment interest, the Court

finds that its erroneous application of Fifth Circuit law to the

issue of compound interest is not supported by Ninth Circuit

authorities.   Indeed, in the Ninth Circuit, only one admiralty

case awarded pre-judgment interest at a local rate compounded



                                10
annually after 28 U.S.C. § 1961 was amended in 1982. 5   In that

case, Prosser v. F/V Crystal Viking, the district court awarded

pre-judgment interest at the local Washington rate of 12.00% per

annum compounded annually.    No. C89-850Z, 1993 WL 668292, at *1

(W. D. Wash. May 13, 1993) (citing Stoddard v. Ling-Temco-

Vought, Inc., 513 F. Supp. 314, 331 (C. D. Cal. 1980) (awarding

pre-judgment interest at the local rate compounded annually)).

            The Court’s research indicates that the only other

admiralty case in the Ninth Circuit where pre-judgment interest

was awarded at a local rate and compounded annually is Sauers v.

Alaska Barge and Transp., Inc.    600 F.2d 238, 248 (9th Cir.

1979).   In Sauers, the court awarded pre-judgment interest at

the local Washington rate of 8.00% per annum compounded annually

based on “the interests of justice and the best interest of the

parties.”    Id.; see also Stoddard, 513 F. Supp. at 331.

            Because both Sauers and Stoddard were decided before

Congress amended 28 U.S.C. § 1961 at a time the statute provided

5
  In 1982, Congress amended 28 U.S.C. § 1961. Prior to the 1982
amendments, the statute provided that the applicable rate of
post-judgment interest was to be set according to “the rate
allowed by State law.” 28 U.S.C. § 1961 (1976). The 1982
amendments provided that interest was to be calculated “at a
rate equal to the coupon issue yield equivalent (as determined
by the Secretary of the Treasury) of the average accepted
auction price for the last auction of fifty-two week United
States Treasury bills settled immediately prior to the date of
the judgment.” 28 U.S.C. § 1961(a) (1982). The 1982 amendments
also mandated that interest “shall be compounded annually.” 28
U.S.C. § 1961(b).


                                 11
the local state interest rate should be utilized, and

because Prosser relies on Stoddard in awarding pre-judgment

interest at the local rate compounded annually, the Court finds

that these authorities are of limited use and do not support the

Court’s compounding of Barnes’s pre-judgment interest award.

           Accordingly, the Court finds that its reliance on

Fifth Circuit authority was a manifest error of law with respect

to the issue of compounding.   The Court finds it necessary to

amend its initial judgment to provide for an award of pre-

judgment interest at the local Hawaii rate of 10.00% per annum

which is not compounded annually.    See Amended FOF/COL, ECF No.

446 at pp. 46-47.

           Moreover, the Court finds that applying the Hawaii

state 10.00% per annum interest rate adequately and fairly

provides the appropriate equitable compensation regarding the

six years of hardship Barnes suffered as a result of Defendants’

failure to pay maintenance.

II.   Post-Judgment Interest

           In its Minute Order dated September 12, 2018, the

Court indicated that it was inclined to amend its FOF/COL to add

an award of post-judgment interest, as requested in Barnes’s

Second Amended Complaint.   ECF Nos. 429 and 356 at ¶ 72.

Accordingly, the Court finds it necessary to amend its FOF/COL

to include an award of post-judgment interest at the rate set by

                                12
28 U.S.C. § 1961 for the reasons set forth in its Amended

FOF/COL.    ECF No. 446 at COL ¶ 58.

            In conjunction with the aforesaid amendments, the

Court has also amended the following Conclusions of Law

regarding attorneys’ fees and punitive damages:           ECF No. 446 at

COL ¶¶ 41, 42, 43, and 44.

                                 CONCLUSION

            AOE’s Motion is DENIED as to the rate of pre-judgment

interest.    The Motion is GRANTED with respect to the issues of

compounding and post-judgment interest, thereby reducing the

original judgment by $26,450.52 for an amended judgment in the

amount of $279,406.12 with post-judgment interest at the rate

set by 28 U.S.C. § 1961.



            IT IS SO ORDERED.

            DATED:   Honolulu, Hawaii, October 5, 2018.




                              ________________________________
                              Alan C. Kay
                              Sr. United States District Judge



Barnes v. Sea Hawaii Rafting, LLC, Kris Henry, M/V Tehani, et al., Civ. No.
13-00002 ACK-RLP, Order.




                                     13
